           Case 1:20-cr-00095-RA Document 18 Filed 08/06/20 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 8/6/2020


 UNITED STATES OF AMERICA,
                                                                 No. 20-CR-95
                                  v.
                                                                    ORDER
              FERNANDO KEYES,

                           Defendant.


RONNIE ABRAMS, United States District Judge:

         The CourtCall video plea is scheduled for Monday August 10, 2020 at 9:00 a.m.

Members of the public and the press can use the following dial-in information:

         Dial-In Number: 855-268-7844

         Access Code: 67812309#

         PIN: 9921299#

SO ORDERED.

Dated:     August 6, 2020
           New York, New York

                                                Ronnie Abrams
                                                United States District Judge
